Citation Nr: 0933088	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 
percent for post-traumatic headaches.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran had active service from February 1954 to January 
1957. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  A videoconference Board hearing was held 
before the undersigned in June 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In testimony at the Veteran's June 2009 Board hearing, he 
expressed an intent to file a claim of service connection for 
a traumatic brain injury (TBI).  Because the RO has not 
adjudicated this claim in the first instance, it is referred 
to the RO for adjudication.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Because adjudication of the Veteran's higher initial rating 
claim for post-traumatic headaches may affect the Veteran's 
TDIU claim, the Board finds that both of the issues currently 
on appeal are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two 
issues are inextricably intertwined when they are so closely 
tied together that a final Board decision on one issue cannot 
be rendered until the other issue has been considered).  
Thus, the Veteran's TDIU claim will be held in abeyance until 
development is completed on his higher initial rating claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

At the Veteran's most recent VA examination in January 2008, 
it was noted that he received ongoing treatment for headaches 
and for his service-connected psychiatric disability at a VA 
medical center.  There are no VA treatment records dated 
subsequent to December 11, 2007, in the claims file, however.  

The Board observes in this regard that the United States 
Court of Appeals for Veterans Claims (Veterans Court) has 
held that VA is on constructive notice of all documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the 
Veteran's up-to-date VA treatment records should be obtained.

The Board also notes the Veteran's post-traumatic headaches 
are evaluated by analogy to 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8045-9304 (brain disease due to trauma-dementia due 
to brain trauma).  In testimony at his June 2009 
videoconference Board hearing, the Veteran requested a new VA 
examination in light of the substantial revisions to the 
rating criteria for evaluating brain disease due to trauma 
which occurred during the pendency of this appeal.  See 73 
Fed. Reg. 54693 (Sept. 23, 2008) ("Final Rule").  As 
outlined in the Final Rule published on September 23, 2008, 
however, the revisions to DC 8045 apply to VA claims received 
after October 23, 2008 ("applicability date").  The Final 
Rule amending DC 8045 provides that all VA claims received 
prior to the applicability date of the revised regulation 
(i.e., before October 23, 2008), will be rated under the 
former DC 8045.  Id.  

Because the Veteran's claim was received well before the 
applicability date of the revised DC 8045, and because the 
Veteran's most recent VA examination occurred in January 
2008, the Board finds that the Veteran is not entitled to a 
new VA examination in light of the revised DC 8045.

The RO/AMC also should attempt to obtain the Veteran's up-to-
date private treatment records, if any.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for post-traumatic headaches 
in recent years.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already, 
including all treatment records dated 
since December 11, 2007, from the VA 
Medical Center in Houston, Texas.  Once 
signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.  

2.  Then, readjudicate the claims for a 
disability rating greater than 10 percent 
for post-traumatic headaches and for a 
TDIU.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

